Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 28, 33-42 and 44-51 are pending and being acted upon in this Office Action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12, 2022 was filed after the mailing date of the Non-Final Office on April 12, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejection Withdrawn
The rejection of claims 48, 50 and 51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is light of the claim amendment. 

Rejections maintained

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 28, 33-42 and 44-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art.  “Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163 (II)(A)(3)(a)(ii)).  
Claim 28 encompass a method of treating any cancer in a patient in need thereof comprising administering an effective amount of composition comprising any antibody or antigen binding fragment thereof comprising a CH1 domain, wherein the CH1 domain comprises an asparagine residue at amino acid position 114, according to Kabat numbering. 
Claim 33 encompasses the method of claim 28, wherein the CH1 domain of the antibody or antigen binding fragment thereof further comprises any amino acid residue except proline at position 115, according to Kabat numbering, and a serine or threonine residue at position 116, according to Kabat numbering.
Claim 34 encompasses the method of claim 28, wherein the CH1 domain is an IgG1 CH1 domain, or any variant thereof. 
Claim 35 encompasses the method of claim 28, wherein the CH1 domain is a human IgG1 CH1 domain, or any variant thereof.
Claim 36 encompasses the method of claim 28, wherein the side chain of the asparagine residue is linked to a glycan.
Claim 37 encompasses the method of claim 28, wherein the side chain of the asparagine residue is linked to a glycan though a β-glycosylamide linkage. 
Claim 38 encompasses the method of claim 36, wherein: (a) the glycan is a biantennary glycan; or (b) the glycan is a naturally occurring mammalian glycoform; or (c) the glycan comprises a reactive aldehyde group; or (d) the glycan comprises an oxidized saccharide residue comprising a reactive aldehyde group and wherein the oxidized saccharide residue is a terminal sialic acid or galactose.
Claim 39 encompasses the method of claim 36, wherein the glycan is linked to an effector moiety. 
Claim 40 encompasses the method of claim 39, wherein the effector moiety is linked through a side chain of the asparagine residue to a saccharide residue of a glycan. Al. (New) The method of claim 40, wherein the saccharide is a terminal sialic acid or galactose residue of the glycan. 
Claim 42 encompasses the method of claim 39, wherein the effector moiety is linked through an oxime or hydrazone linkage to a saccharide residue of the glycan. 
Claim 44 encompasses the method of claim 43, wherein the antibody, or antigen binding fragment thereof is linked to a drug effector moiety to form an antibody drug conjugate (ADC). 
Claim 45 encompasses the method of claim 44, wherein the effector moiety comprises Monomethyl Auristatin E (MMAE). 
Claim 46 encompasses the method of claim 44, wherein the effector moiety comprises Dolastatin 10. 
Claim 47 encompasses the method of claim 44, wherein the antibody, or antigen binding fragment thereof is specific for any HER2. 
Claim 48 encompasses a method of treating a patient in need thereof comprising administering an effective amount of a composition comprising any antibody, or antigen binding fragment thereof comprising a CH1 domain, wherein the CH1 domain comprises a modified asparagine residue at amino acid position 114, according to Kabat numbering, wherein the side chain of said asparagine residue is linked to a glycan, wherein said glycan is linked to an effector moiety to form an antibody drug conjugate (ADC), and wherein the method comprises administering the antibody, or antigen binding fragment thereof to a patient with any tumor. 
Claim 49 encompasses the method of claim 48, wherein the antibody, or antigen binding fragment thereof is specific for HER2 and the patient has a Her2+ tumor. 
Claim 50 encompasses the method of claim 48, wherein the drug effector moiety comprises MMAE. 
Claim 51 encompasses the method of claim 48, wherein the drug effector moiety comprises Dolastatin 10.
The specification discloses an antibody that binds to CD52 comprising a CH1 domain wherein the CH1 domain comprises A114N, numbering according to Kabat, wherein the heavy chain comprises the amino acid sequence of SEQ ID NO: 3 for site-specific conjugation to monomethylauristatin E (MMAE) or dolastin 10 (Dol 10) via aminoxy-cys-Mc-Vc-PABC or aminooxy (AO) or AO-PEG8 linker or maleimido capryol (MC) or valine citrulline (vc or Val-Cit) or p-aminobenzylcarbamate (PAB) or hydrazide or oxime linkage.   The specification further discloses anti-FAP antibody comprising a heavy chain amino acid sequence of SEQ ID NO:11 wherein the CH1 domain has a substitution A114N, numbering according to Kabat.  The specification also discloses anti-HER2 antibody comprising a light chain amino acid sequence of SEQ ID NO: 12 and a heavy chain amino acid sequence of SEQ ID NO: 14 wherein the CH1 domain has a substitution A114N, numbering according to Kabat or a heavy chain the amino acid sequence of SEQ ID NO: 15 wherein the CH1 domain has a substitution A114N and NNAS at position 14-16 numbering according to Kabat.  The specification further discloses anti-αβ TCR antibody comprising a light chain of SEQ ID NO: 23 and a heavy chain of SEQ ID NO: 24.  The specification further discloses the antibodies above have substitution at position Y436S, S440N, S442N, S298N, T299A and Y300S, N297Q, S298N, Y300S numbering according to Kabat for N-linked labeling or conjugation. 
At the time of filing, applicants are not in possession of a method of treating any cancer (claims 28, 48) in any patient in needed thereof by administering any antibody or antigen binding fragment thereof comprising a CH1 domain comprising an asparagine residue at position 114 according to Kabat without guidance as to the binding specific of the antibody or antigen binding fragment thereof (claims 28, 33-38, 48 without the effector moiety) or any antibody that binds to any HER2 (claims 47) wherein the glycan is linked to any effector moiety through a side chain of the asparagine residue to a saccharide residue such as terminal or galactose residue of a glycan through an oxime or hydrazone linkage to a saccharide residue of the glycan (claims 39-42, 44), any drug moiety (claim 44) such as monomethyl Auristatin E (MMAE) or Dolastatin 10 (claims 45-46, 50-51).
The specification does not describe sufficient number of antibodies and relevant identifying characteristics such as the amino acid sequences of the heavy and light chain variable regions of antibodies or antigen binding fragment thereof that callable of treating all cancer encompassed by the claimed method.  
Other than the method of treating HER2 expressing cancer by administering a conjugated antibody or antigen binding fragment thereof that binds to HER2 wherein the antibody or antigen binding fragment thereof comprises A114N substitution in the CH1 domain for conjugating to monomethyl Auristatin E (MMAE) through an oxime or hydrazone linkage to the terminal sialic acid or galactose residue, a representative number of species of antibodies or antigen fragment thereof comprises an asparagine residue at position 114, numbering according to Kabat numbering, or conjugated antibody or conjugated antigen binding fragment thereof falling within the scope of the genus or (ii) structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus are not adequately described.
Even assuming the antibody an antigen binding fragment thereof comprising a CH1 domain comprising an asparagine residue at position 114 according to Kabat binds to HER2 (claim 47), the term “HER2” encompasses HER2 from any species.  The specification discloses just one anti-HER2 antibody comprises an asparagine residue at position 114 according to Kabat wherein the antibody comprises a heavy chain sequence of SEQ ID NO: 14 and a light chain comprises the amino acid sequence of SEQ ID NO: 12, see Table 7.  The specification does not describe i. Complete structure, e.g., heavy and light chains variable domains, ii. Partial structure, e.g., six CDRs and functional features share by members of the genus of antibodies or antigen binding fragment thereof that correlated with binding to all HER2 antigen, much less for the antibody or antigen binding thereof is linked to all effector molecules, effector molecule such as MMAE or Dolastatin 10 effective to treat any patient with any cancer.  Notably, the specification, does not describe the structure of a sufficient number of species of the genus of “antibody or antigen binding fragment thereof specific for all “HER2” that would be effective to treat cancers that does not expressed HER2, to reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.  
There are no in vivo working examples.  The skilled artisan cannot predict which unconjugated antibody or antigen binding fragments thereof or conjugated antibody or antigen binding fragment thereof wherein the antibody or antigen binding fragment thereof comprises an asparagine residue at position 114 according to Kabat is effective to treat which cancer, let alone all types of cancer.  Thus, the specification does not disclose a representative number of species of antibodies and antigen binding fragment thereof or conjugated antibodies and antigen binding fragment thereof wherein the antibody or antigen binding fragment thereof comprises asparagine residue at position 114 according to Kabat for linking to any effector moiety for the claimed methods. 
At the time the invention was made, it was known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168, PTO 892; see, e.g., Discussion). 
Similarly, Edwards et al., (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118, PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
In AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014), a claim drawn to a genus of antibodies having a recited binding affinity and binding specificity to a fully characterized antigen was found to be invalid for lack of written description such that it was not infringed by a subsequently disclosed antibody having all of the recited functional characteristics but a completely different structure (amino acid sequence). The Court held:
“It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date... The asserted claims attempt to claim every fully human IL-12 antibody that would achieve a desired result, i.e., high binding affinity and neutralizing activity, and cover an antibody as different as Stelara®, whereas the patents do not describe representative examples to support the full scope of the claims. (AbbVie, 759 F.3d at 1298; 111 USPQ2d at 1791) (emphasis added).

Further, even minor changes in the amino acid sequence of a heavy or light variable region, particularly the CDRs, may dramatically affect antigen-binding function and IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.  Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.
Regarding site-specific conjugation, Strop et al (of record, Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.   Thus one of skill in the art could not envision the structure of the encompassed any antibody, antigen binding fragment thereof with or without effector moiety in addition to having an asparagine (Asn or N) residue at amino acid position 114, according to Kabat numbering for treating all cancers in any patient.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
Therefore, only a method of treating HER2 positive cancer in a patient comprising administering to the patient in need thereof a glycoconjugate (ADC) comprising an antibody or an antigen binding fragment thereof that binds to human HER2 wherein the antibody or the antigen binding fragment thereof comprising a CH1 domain wherein the CH1 domain comprises A114N, numbering according to Kabat, and wherein the antibody or the antigen binding fragment thereof is linked to a drug MMAE or Dolastatin through the glycan with a cleavable linker aminooxy-Cys-MC-VC-PAB or AO-Cys-MC-VC-PAB, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).   

Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. 

Applicant has claimed a platform technology of an antibody, or antigen-binding fragment thereof, for treating cancer in a subject, wherein the CH1 domain comprises an asparagine residue at amino acid position 114, according to Kabat numbering. Furthermore, Applicant respectfully submits that there is adequate written description of the genus of antibodies, or antigen binding fragments thereof, comprising an asparagine residue at amino acid position 114, according to Kabat numbering, for use in treating cancer in a subject.  The antibodies, or antigen-binding fragments thereof, of the subject claims provide a CH1domain that has an engineered N-linked glycosylation site at amino acid position 114, which leads to hyperglycosylation of the binding protein. (See Specification as filed at Summary and Example 1.) The antibodies, or antigen-binding fragments thereof, of the subject claims are further advantageous in that the engineered N-linked glycosylation site at position 114 can be used as a site for conjugation of effector moieties (e.g., drug moieties, targeting moieties and the like), without interfering with the antigen binding properties of the binding polypeptides. 
Applicant submits that the claimed genus of antibodies, or antigen-binding fragments thereof, comprising CH1 domains is well-understood in the art, and at the time of filing of the instant application, CH1 domains were well-characterized.  It is well-known to those of skill in the art that the CH1 domain (unlike an antibody variable domain) is a constant domain that is the same or similar in sequence amongst antibodies of the same isotype.   Importantly, unlike antibody variable domains (VH or VL), a constant domain does not participate in antigen binding. As a result, one of skill in the art would instantly recognize that the same CH1 mutation could readily be introduced into a variety of antibodies having disparate antigen binding specificities with similar effects.

Further, the specification describes a variety of diverse, antibodies with unrelated backbones, such as, e.g., anti-CD-52, anti-TEM1, anti-FAP, anti-HER2, were generated to include A114N. (See Specification as filed at Examples 1-3 (pages 61-78.))   The hyperglycosylation of anti-TEM1, anti-FAP, and anti-HER2, each comprising A114N, was confirmed in Example 2. Binding of human FcyRIIa by the A114N mutant of the anti-CD-52 antibody was confirmed in Example 5. Binding affinity testing confirmed that the A114N mutant anti-CD-52 antibody had a similar binding ability compared to the wild-type anti-CD-52 antibody. (See Specification as filed at page 66.) These results confirm that the Al114N mutation can be introduced into a CH1 domain from a variety of antibodies without affecting their antigen-binding abilities.

With regard to the conjugation of an agent to the A114N site for treating cancer, Applicant notes that the description and structures of many exemplary anti-cancer agents, such as cytotoxins, are provided in the specification. (See specification as filed at pages 24-41.) Furthermore, Applicant demonstrated the successful conjugation of the cytotoxins Monomethyl! Auristatin E (MMAE) and Dolastatin 10 (Dol10) to antibodies (See specification as filed at Examples 13-15.)
Applicant has also provided that both anti-HER and anti-FAP antibodies with MMAE and Dol10 demonstrated cellular toxicity in cell proliferation assays. (See specification as filed at Example 14.) From these experiments, it was determined that “the site-specific conjugation of the drugs through the glycans with cleavable linkers produces ADCs with toxicities and in vitro efficacy that are equivalent to conventional thiol-based conjugates, as demonstrated using different antibodies and different drug-linkers.” (See specification as filed at Example 14.)

Finally, in in vivo assays using anti-HER ADCs, it was demonstrated that the MMAE ADC “showed significant tumor regression and a ~20 day delay in tumor growth (Figure 33A) and ~2- fold increase in survival time from first dose.” (See specification as filed at Example 14.) Likewise, with the Dol10 ADC, “a 15-day delay in tumor growth (Figure 33C) and ~20 day (1.7- fold) increase in survival time following first administration” was observed. (See specification as filed at Example 14.)

Furthermore, it was determined that “the efficacy observed at different doses of the two ADCs representing comparable levels of administered drug shows that the glycoconjugates have comparable intrinsic efficacy as their thiol counterparts, indicating no deleterious effect of conjugation at this site.” (See specification as filed at Example 14.) Thus, Applicant has provided an adequate description of a variety of antibody backbones comprising an asparagine residue at amino acid position 114 and described how the claimed technology can be effective for use with the genus of the same.

Therefore, Applicant has claimed a platform technology of an antibody, or antigen binding fragment thereof for treating cancer. Applicant respectfully submits that there is adequate written description of the genus of antibodies, or antigen binding fragments thereof, comprising an asparagine residue at amino acid position 114, according to Kabat numbering for use in treating cancer in a subject, such that Applicant is able to claim the genus for the same.
Accordingly, Applicant respectfully requests reconsideration and withdrawal of the present written description rejection.

In response, the claims are drawn to  a method of treating any and all cancer in any patient by administering any antibody or antigen binding fragment thereof comprises an asparagine residue at amino acid position 114 without guidance as to the binding specificity of the antibody or antigen binding fragment thereof or conjugated thereof, not an antibody or antigen binding fragment thereof as argued. 
Further, the binding specificity of the antibody or antigen binding fragment depends from its heavy and light chain variable regions.  
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Here, applicant is claiming a method of treating any cancer by administering any antibodies or antigen binding fragment thereof by describing the CH1 domain having asparagine residue at amino acid position 114 for conjugating a drug moiety through an oxime or hydrazone linkage to a terminal sialic acid or galactose residue, but does not describe the binding specificity of the antibody that correlated with the structure-identifying information, e.g., heavy and light chain variable regions about the antibodies, or antigen binding fragment thereof that can treat all cancer nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual antibodies themselves for treating any and all cancers in any patient.
The broad genus of antibodies, antigen-binding fragment thereof or conjugates thereof in a method of treating cancer does not meet the requirements under 35 U.S.C. 112 first paragraph because the skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies or antigen-binding fragment thereof or conjugates, regardless of the complexity or simplicity of the method of isolation.  The specification provides no description of the structure, e.g., heavy and light chain variable regions of the antibodies or antigen binding fragment thereof required for their binding specificity for treating cancer.  
At the time the invention was made, it was known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168, PTO 892; see, e.g., Discussion). 
Similarly, Edwards et al., (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118, PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, e.g., HER2, the structure of one anti-HER2 antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Further, because antibodies are specific for their cognate antigens, their methods of use (as well as their precise methods of manufacture) are distinct and non-interchangeable.
Regarding treating cancer, evidentiary reference Henry et al. (Cancer Res. 64: 7995-8001, Nov 1, 2004; PTO 892) teaches an anti-PSMA immunoconjugate comprising the drug maytansinoid 1 (DM1) is effective to suppress the growth of prostate cancer that expressed PSMA in a subject, whereas the unconjugated antibody had no effect upon the growth of the cancer cells; see entire document (e.g., the abstract; and page 7998, Figure 3A). 
As another example, evidentiary reference Stancovski et al. (Proceedings of the National Academy of Science USA 88: 8691-8695, 1991, PTO 892) characterized the binding effects upon the growth of tumor cells of different antibodies, each of which bind different epitopes of the extracellular domain of a tumor-associated antigen related to EGFR, namely ErbB2; see entire document (e.g., the abstract). Stancovski et al. teaches some anti-ErbB2 antibodies inhibited tumor cell growth, but others actually accelerated their growth (page 8693, column 1). 
Likewise, evidentiary reference Cochran et al. (J. Immunol. Meth. 287: 147-158, 2004; PTO 892) describes two anti-EGFR antibodies that bind to spatially overlapping epitopes of EGFR; yet only one of the two competes with EGF for binding to the receptor; see entire document (e.g., page 156, column 1).
Indeed, evidentiary reference Riemer et al. (Mol. Immunol. 42: 1121-1124, 2005; PTO 892) teaches, because antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms, the concept of epitope specificity, as opposed to mere antigen specificity, in humoral immunology has gained importance in modern medicine the diverse biological effects; see entire document, particularly page 1123, column 1.
Accordingly, the mere generalized description of antibodies as opposed to a well-characterized antibody that binds to an antigen, cannot always suffice to describe antibodies that have, for example, a therapeutic effect on cancer, because the skilled artisan could not immediately envision, recognize, or distinguish those antibodies that bind an antigen on tumor cells and inhibit the growth of those tumor cells from antibodies that bind the antigen but lack therapeutic effect (e.g., promote the growth of tumor cells or do not affect the growth of the tumor cells).  As such,  the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed method of treating any and all cancer (claims 28, 48) in any patient in needed thereof by administering any antibody or antigen binding fragment thereof comprising a CH1 domain comprising an asparagine residue at position 114 according to Kabat without guidance as to the binding specific of the antibody or antigen binding fragment thereof (claims 28, 33-38, 48 without the effector moiety) or any antibody that binds to any HER2 (claims 47) wherein the glycan is linked to any effector moiety through a side chain of the asparagine residue to a saccharide residue such as terminal or galactose residue of a glycan through an oxime or hydrazone linkage to a saccharide residue of the glycan (claims 39-42, 44), or wherein the glycan is linked to any drug moiety (claim 44) such as monomethyl Auristatin E (MMAE) or Dolastatin 10 (claims 45-46, 50-51) at the time the application was filed.

In response to the argument that the specification discloses antibodies with unrelated backbones, such as, e.g., anti-CD-52, anti-TEM1, anti-FAP, anti-HER2, none of the claims recite anti-CD-52, anti-TEM1, anti-FAP or anti-HER2 for treating CD-52, TEM1, FAP and HER2 expressing cancer, respectively. 

Even assuming the antibody binds to HER2 (claim 47), neither the specification nor the art teaches unconjugated antibody that binds to HER2 can treat cancers that do not expressed HER2.  
Likewise, neither the specification nor the art teaches conjugated anti-HER2 antibody can bind to unrelated antigen, e.g., CD-52, TEM1 or FAP for treating cancer that expressed CD52, TEM1 or FAP.  There are no objective evidence that the generic antibody or antigen binding fragment thereof comprises a CH1 domain wherein the CH1 domain is engineered to express an asparagine residue at amino acid position 114 (A114N), according to Kabat can treat any and all cancer in any patient.  
Regarding in in vivo assays using anti-HER ADCs, none of the rejected claims 28, 33-42, 44-46, 48 recite anti-HER antibody.  Even assuming the antibody or antigen binding fragment thereof is specific for HER2 (claims 47 and 49), the term “HER2” encompasses HER2 from any mammalian species.  The anti-HER2 antibody or antigen-binding fragment thereof is NOT conjugated to MMAE as argued (claims 47).
For these reasons, the rejection is maintained. 


Claims 28, 33-42 and 44-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating HER2 positive cancer in a patient comprising administering to the patient in need thereof a glycoconjugate (ADC) comprising an antibody or an antigen binding fragment thereof that binds to human HER2 wherein the antibody or the antigen binding fragment thereof comprising a CH1 domain wherein the CH1 domain comprises A114N, numbering according to Kabat, and wherein the antibody or the antigen binding fragment thereof is linked to a drug MMAE or Dolastatin through the glycan with a cleavable linker aminooxy-Cys-MC-VC-PAB or AO-Cys-MC-VC-PAB, does not reasonably provide enablement for any binding polypeptide, variant thereof and antibody or derivative thereof as set forth in claims 28, 33-42 and 44-51.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 28 encompass a method of treating any cancer in a patient in need thereof comprising administering an effective amount of composition comprising any antibody or antigen binding fragment thereof comprising a CH1 domain, wherein the CH1 domain comprises an asparagine residue at amino acid position 114, according to Kabat numbering. 
Claim 33 encompasses the method of claim 28, wherein the CH1 domain of the antibody or antigen binding fragment thereof further comprises any amino acid residue except proline at position 115, according to Kabat numbering, and a serine or threonine residue at position 116, according to Kabat numbering.
Claim 34 encompasses the method of claim 28, wherein the CH1 domain is an IgG1 CH1 domain, or any variant thereof. 
Claim 35 encompasses the method of claim 28, wherein the CH1 domain is a human IgG1 CH1 domain, or any variant thereof.
Claim 36 encompasses the method of claim 28, wherein the side chain of the asparagine residue is linked to a glycan.
Claim 37 encompasses the method of claim 28, wherein the side chain of the asparagine residue is linked to a glycan though a β-glycosylamide linkage. 
Claim 38 encompasses the method of claim 36, wherein: (a) the glycan is a biantennary glycan; or (b) the glycan is a naturally occurring mammalian glycoform; or (c) the glycan comprises a reactive aldehyde group; or (d) the glycan comprises an oxidized saccharide residue comprising a reactive aldehyde group and wherein the oxidized saccharide residue is a terminal sialic acid or galactose.
Claim 39 encompasses the method of claim 36, wherein the glycan is linked to an effector moiety. 
Claim 40 encompasses the method of claim 39, wherein the effector moiety is linked through a side chain of the asparagine residue to a saccharide residue of a glycan. Al. (New) The method of claim 40, wherein the saccharide is a terminal sialic acid or galactose residue of the glycan. 
Claim 42 encompasses the method of claim 39, wherein the effector moiety is linked through an oxime or hydrazone linkage to a saccharide residue of the glycan. 
Claim 44 encompasses the method of claim 43, wherein the antibody, or antigen binding fragment thereof is linked to a drug effector moiety to form an antibody drug conjugate (ADC). 
Claim 45 encompasses the method of claim 44, wherein the effector moiety comprises Monomethyl Auristatin E (MMAE). 
Claim 46 encompasses the method of claim 44, wherein the effector moiety comprises Dolastatin 10. 
Claim 47 encompasses the method of claim 44, wherein the antibody, or antigen binding fragment thereof is specific for any HER2. 
Claim 48 encompasses a method of treating a patient in need thereof comprising administering an effective amount of a composition comprising any antibody, or antigen binding fragment thereof comprising a CH1 domain, wherein the CH1 domain comprises a modified asparagine residue at amino acid position 114, according to Kabat numbering, wherein the side chain of said asparagine residue is linked to a glycan, wherein said glycan is linked to an effector moiety to form an antibody drug conjugate (ADC), and wherein the method comprises administering the antibody, or antigen binding fragment thereof to a patient with any tumor. 
Claim 49 encompasses the method of claim 48, wherein the antibody, or antigen binding fragment thereof is specific for HER2 and the patient has a Her2+ tumor. 
Claim 50 encompasses the method of claim 48, wherein the drug effector moiety comprises MMAE. 
Claim 51 encompasses the method of claim 48, wherein the drug effector moiety comprises Dolastatin 10.
The specification discloses an antibody that binds to CD52 comprising a CH1 domain wherein the CH1 domain comprises A114N, numbering according to Kabat, wherein the heavy chain comprises the amino acid sequence of SEQ ID NO: 3 for site-specific conjugation to monomethylauristatin E (MMAE) or dolastin 10 (Dol 10) via aminoxy-cys-Mc-Vc-PABC or aminooxy (AO) or AO-PEG8 linker or maleimido capryol (MC) or valine citrulline (vc or Val-Cit) or p-aminobenzylcarbamate (PAB) or hydrazide or oxime linkage.   The specification further discloses anti-FAP antibody comprising a heavy chain amino acid sequence of SEQ ID NO:11 wherein the CH1 domain has a substitution A114N, numbering according to Kabat.  The specification also discloses anti-HER2 antibody comprising a light chain amino acid sequence of SEQ ID NO: 12 and a heavy chain amino acid sequence of SEQ ID NO: 14 wherein the CH1 domain has a substitution A114N, numbering according to Kabat or a heavy chain the amino acid sequence of SEQ ID NO: 15 wherein the CH1 domain has a substitution A114N and NNAS at position 14-16 numbering according to Kabat.  The specification further discloses anti-αβ TCR antibody comprising a light chain of SEQ ID NO: 23 and a heavy chain of SEQ ID NO: 24.  The specification further discloses the antibodies above have substitution at position Y436S, S440N, S442N, S298N, T299A and Y300S, N297Q, S298N, Y300S numbering according to Kabat for N-linked labeling or conjugation. 
However, the specification does not teach the binding specificity of the antibody encompassed by the claimed method of treating any cancer in a patient; the specification does not teach the amino acid sequence of the binding polypeptide that correlated with binding to which target, effective to treat which cancer in a patient.  
Even assuming the binding polypeptide is an antibody an antigen binding fragment thereof comprising a CH1 domain comprising an asparagine residue at position 114 according to Kabat and linked to an any effector moiety (claims 43 and 48), the specification does not teach i. Complete structure, e.g., heavy and light chains variable domains, ii. Partial structure, e.g., six CDRs and functional features share by members of the genus of antibodies or antigen binding fragment thereof that correlated with binding to all antigens, much less linked to any effector molecules such as MMAE or Dolastatin 10 effective to treat patient with any diseases.  There are insufficient in vivo working examples. 	Even assuming the antibody or antigen binding fragment thereof binds specifically to HER2 (claims 47 and 49), the specification discloses just one antibody that binds to just human HER2 wherein the antibody is linked to just MMAE or Dolastatin 10 for treating just HER2+ cancer at the A114N position.  
At the time the invention was made, it was known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  
Further, even minor changes in the amino acid sequence of a heavy or light variable region, particularly the CDRs, may dramatically affect antigen-binding function and IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al., (of record, MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.  Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.
Regarding site-specific conjugation, Strop et al (of record, Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.  Thus, one of skill in the art could not predict what structure of the encompassed antigen binding polypeptide, variants thereof, antibody, antibody fragment, and variant thereof with or without linking to which effector moiety have in common in addition to having an asparagine (Asn or N) residue at amino acid position 114, according to Kabat numbering for making and using the claimed binding polypeptide for site specific conjugation to treat which disease such as cancer. 
For these reasons, one skilled in the art would need to resort to undue experimentation in a complex and unpredictable field in order to determine how to perform the invention as claimed. 
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. 
Applicant’s position is that claim 28 is amended to recite:
A method of treating cancer in a patient in need thereof comprising administering an effective amount of a composition comprising: an antibody, or antigen binding fragment thereof comprising a CH1 domain, wherein the CH1 domain comprises an asparagine residue at amino acid position 114, according to Kabat numbering.

Applicant respectfully submits that adequate description and examples of an antibody, or antigen binding fragment thereof, comprising an asparagine residue at amino acid position 114, for treating cancer have been provided, such that a skilled person would be able to use the technology of the claims without undue experimentation.

As described above, Applicant has created a platform technology and demonstrated that this technology can be used with a variety of antibodies, or antigen-binding fragments thereof, for use in treating cancer.

With regard to the antibody backbone, Applicant has demonstrated the addition of an asparagine residue at amino acid position 114 to a variety of antibody backbones including anti- CD-52, anti-TEM1, anti-FAP, and anti-Her2. (See specification as filed at Table 3 and Table 5.) Furthermore, Applicant demonstrated that “the use of sialylated antibodies according to the methods of the invention provides a wider window of oxidation conditions to be employed, allowing the reproducible generation of active glycoconjugates without an effect on serum half- life.” (See specification as filed, Example 11.) Thus, Applicant has demonstrated it is possible to use the technology of the present claims in structurally distinct antibodies.

With regard to the conjugation of an agent to the A114N site for treating cancer, Applicant notes that the description and structures of many exemplary anti-cancer agents, such as cytotoxins are provided in the specification. (See specification as filed at pages 24-41.) Furthermore, Applicant demonstrated the successful conjugation of the cytotoxins Monomethyl Auristatin E (MMAE) and Dolastatin 10 (Dol10) to antibodies (See specification as filed at Examples 13-15.)

Applicant has also provided that both anti-HER and anti-FAP antibodies with MMAE and Dol10 demonstrated cellular toxicity in cell proliferation assays. (See specification as filed at Example 14.) From these experiments, it was determined that “the site-specific conjugation of the drugs through the glycans with cleavable linkers produces ADCs with toxicities and in vitro efficacy that are equivalent to conventional thiol-based conjugates, as demonstrated using different antibodies and different drug-linkers.” (See specification as filed at Example 14.)

Finally, in in vivo assays using anti-HER ADCs, it was demonstrated that the MMAE ADC “showed significant tumor regression and a ~20 day delay in tumor growth (Figure 33A) and ~2- fold increase in survival time from first dose.” (See specification as filed at Example 14.) Likewise, with the Dol10 ADC, “a 15-day delay in tumor growth (Figure 33C) and ~20 day (1.7- fold) increase in survival time following first administration.” (See specification as filed at Example 14.)

Furthermore, it was determined that “the efficacy observed at different doses of the two ADCs representing comparable levels of administered drug shows that the glycoconjugates have comparable intrinsic efficacy as their thiol counterparts, indicating no deleterious effect of conjugation at this site.” (See specification as filed at Example 14.) Thus, Applicant has demonstrated the use of the technology of the claims with a variety of antibodies, or antigen- binding fragments thereof, comprising an asparagine residue at amino acid position 114 and provided evidence that the application of this technology to other antibodies comprising the 114 mutation would not require undue experimentation.

Accordingly, Applicant respectfully submits that the present claims meet the standard for enablement and undue experimentation is not required to practice the claimed invention. Therefore, Applicant respectfully requests reconsideration and withdrawal of the present enablement rejection.


In response, the claims are drawn to  a method of treating any and all cancers in any patient by administering any antibody or antigen binding fragment thereof comprises an asparagine residue at amino acid position 114 (claims 28, 33-38, 48) or conjugated thereof (claims 39-42-46, 48, 50-51) without guidance as to the binding specificity of the antibody or antigen binding fragment thereof or conjugated thereof. 
The specification does not teach the structure-identifying information, e.g., heavy and light chain variable regions about the antibodies, or antigen binding fragment thereof that can treat all cancer without undue experimentation.
The broad genus of antibodies, antigen-binding fragment thereof or conjugates thereof in the claimed method of treating cancer does not meet the enablement requirements under 35 U.S.C. 112 first paragraph because the skilled artisan cannot predict which antibody, antigen-binding fragment thereof or conjugates thereof binds to which target on cancer cell, in turn, effective for treating all cancer. 
At the time the invention was made, it was known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168, PTO 892; see, e.g., Discussion). 
Similarly, Edwards et al., (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118, PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).
Given that hundreds of unique antibody structures may bind a single antigen, e.g., HER2, the structure of one antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  
Further, because antibodies are specific for their cognate antigens, their methods of use (as well as their precise methods of manufacture) are distinct and non-interchangeable.
Regarding treating cancer, evidentiary reference Henry et al. (Cancer Res. 64: 7995-8001, Nov 1, 2004; PTO 892) teaches an anti-PSMA immunoconjugate comprising the drug maytansinoid 1 (DM1) is effective to suppress the growth of prostate cancer that expressed PSMA in a subject, whereas the unconjugated antibody had no effect upon the growth of the cancer cells; see entire document (e.g., the abstract; and page 7998, Figure 3A). 
As another example, evidentiary reference Stancovski et al. (Proceedings of the National Academy of Science USA 88: 8691-8695, 1991, PTO 892) characterized the binding effects upon the growth of tumor cells of different antibodies, each of which bind different epitopes of the extracellular domain of a tumor-associated antigen related to EGFR, namely ErbB2; see entire document (e.g., the abstract). Stancovski et al. teaches some anti-ErbB2 antibodies inhibited tumor cell growth, but others actually accelerated their growth (page 8693, column 1). 
Likewise, evidentiary reference Cochran et al. (J. Immunol. Meth. 287: 147-158, 2004; PTO 892) describes two anti-EGFR antibodies that bind to spatially overlapping epitopes of EGFR; yet only one of the two competes with EGF for binding to the receptor; see entire document (e.g., page 156, column 1).
Indeed, evidentiary reference Riemer et al. (Mol. Immunol. 42: 1121-1124, 2005; PTO 892) teaches, because antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms, the concept of epitope specificity, as opposed to mere antigen specificity, in humoral immunology has gained importance in modern medicine the diverse biological effects; see entire document, particularly page 1123, column 1.
Accordingly, the mere generalized description of antibodies as opposed to a well-characterized antibody that binds to a particular epitope of an antigen, cannot always predict antibodies that have, for example, a therapeutic effect on cancer, because the skilled artisan could not immediately envision, recognize, or distinguish those antibodies that bind an antigen on tumor cells and inhibit the growth of those tumor cells from antibodies that bind the antigen but lack therapeutic effect (e.g., promote the growth of tumor cells or do not affect the growth of the tumor cells).  

Even assuming the antibody binds to HER2 (claims 47 and 49), one species is not representative of the genus of antibodies or antigen binding fragment thereof specific for any HER2.  The term “HER2” encompasses HER2 from human as well as other mammalian species.  The specification discloses anti-HER2 comprises a light chain variable region and a heavy chain variable region wherein the light chain variable comprises the amino acid sequence of SEQ ID NO: 12 and the heavy chain comprises the amino acid sequence of SEQ ID NO: 14 (A114N), see p. 70-71.  Neither the specification nor the art teaches unconjugated antibody that binds to HER2 can treat cancers that do not expressed HER2 or conjugated anti-HER2 antibody that can bind to unrelated antigen, e.g., CD-52, TEM1 and FAP and treat cancer that expressed CD52, TEM1 and FAP, respectively.  
There are no in vivo working examples.  It is unpredictable which undisclosed antibody that binds to HER2 comprises a CH1 domain wherein the CH1 domain is engineered to express an asparagine residue at amino acid position 114 (A114N), according to Kabat alone or conjugated to any drug can treat  all cancer in any patient.  As such, undue experimentation would be required to practice the claimed invention without a reasonable expectation of success.  
In response to the argument that the specification discloses antibodies with unrelated backbones, such as, e.g., anti-CD-52, anti-TEM1, anti-FAP, anti-HER2, none of the claims recite anti-CD-52, anti-TEM1, anti-FAP or anti-HER2 for treating CD-52, TEM1, FAP and HER2 expressing cancer, respectively. 
Regarding in in vivo assays using anti-HER ADCs, none of the rejected claims 28, 33-42, 44-46, 48 recite anti-HER antibody.  Even assuming the antibody or antigen binding fragment thereof is specific for HER2 (claims 47 and 49), the term “HER2” encompasses HER2 from any mammalian species.  The anti-HER2 antibody or antigen-binding fragment thereof is NOT conjugated to MMAE as argued (claims 47).
For these reasons, the rejection is maintained. 

New ground of rejection necessitated by the amendment filed July 12, 2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 48, 50 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 48 recites “administering an effective amount of a composition comprising an antibody, or antigen binding fragment comprising a CH1 domain, wherein the CH1 domain comprises a modified asparagine residue at amino acid position 114, according to Kabat numbering, wherein the side chain of said asparagine residue is linked to a glycan, wherein said glycan is linked to a drug effector moiety to form an antibody drug conjugate (ADC), and the claim also recites “administering the antibody, or antigen binding fragment thereof to a patient with a tumor” is confusing and indefinite.  It is not clear the method of treating cancer comprises administering a drug conjugated antibody or antigen binding fragment thereof or an unconjugated antibody or antigen binding fragment thereof to a cancer patient.  
Claims 50-51 are included in this rejection because they are dependent on rejected claim 48 and do not correct the deficiency of the claim from which they depend. 

Conclusion
	 
No claim is allowed.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644